IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-65,695-03


                 EX PARTE ROLANDO JAMERSON MCMATH, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W14-51770-N(B) IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of sexual assault of a child and sentenced to thirty years’

imprisonment. The Fifth Court of Appeals affirmed his conviction. McMath v. State, 05-17-00793-

CR (Tex. App.–Dallas, July 20, 2018). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       It appears that the record may have been forwarded to this Court before the trial court and

parties completed the writ proceedings. After the State filed its response, the parties and trial court

signed an Agreed Discovery & Protective Order on November 18, 2021. On December 10, 2021 –

approximately three weeks after the discovery order was filed– the record was forwarded to this
                                                                                                    2

Court. In light of the close timing between filing the discovery order and forwarding the record, it

appears that the parties and the trial court may have expected to continue investigating and

developing the record.

        Additionally, the record forwarded to this Court appears to be incomplete. In his Article

11.07 application, Applicant cites his “Unsworn Declaration” as support for his factual allegations.

However, this Unsworn Declaration is not included in the record forwarded to this Court. Id. at § 3;

TEX . R. APP . P. 73.4(b)(4).

        On April 4, 2022, this Court ordered the district clerk to either forward Applicant’s Unsworn

Declaration to this Court or certify that this document is not part of the record. This Court ordered

the clerk to comply within thirty days. On April 19, 2022, Applicant filed a Motion to Supplement

the Record. He provided a printout of the district clerk’s e-filing records which shows that on August

10, 2021, the district clerk accepted and filed Applicant’s Unsworn Declaration as an attachment to

the Article 11.07 application. On May 31, 2022, the district clerk submitted a letter stating, “[O]n

12/10/21 writ record was submitted by our office with all documents pertaining to the writ

application, as of today 5/31/22 no new documents have been filed in our office in the above cause

number.”

        We remand this application to the trial court to complete its evidentiary investigation and

make findings of fact and conclusions of law. We dismiss as moot Applicant’s Motion to

Supplement the Record. The trial court shall make findings of fact and conclusions of law within

ninety days from the date of this order. The district clerk shall then immediately forward to this

Court the trial court’s findings of fact and conclusions of law as well as the record developed on

remand, including, among other things, Applicant’s Unsworn Declaration, affidavits, motions,
                                                                                                    3

objections, proposed findings and conclusions, orders, and transcripts from hearings and depositions.

See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested by the trial court and

obtained from this Court.

Filed: June 15, 2022

Do not publish